Citation Nr: 0126309	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 20001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which established service connection for 
prostatitis and assigned a 10 percent evaluation from 
February 6, 2000.  The veteran appealed the assignment of the 
10 percent rating.  

Review of the record reveals that service connection for 
tinea versicolor was granted in a December 2000 rating 
decision.  A 10 percent evaluation was assigned from February 
6, 2000.  The veteran filed a notice of disagreement with 
respect to this issue in January 2001.  In a June 2001 rating 
decision, the disability evaluation for tinea versicolor was 
increased to 30 percent.  A statement of the case was issued 
in July 2000.  To the Board's knowledge, the veteran has not 
filed a substantive appeal as to the issue of entitlement to 
a disability evaluation in excess of 30 percent for tinea 
versicolor.  Consequently, this issue is not currently before 
the Board for appellate review.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 
(2001). 

In an August 2001 statement, the veteran argued that the 
service-connected prostatitis caused impotence. It appears 
that the veteran is claiming that he is entitled to service 
connection for erectile dysfunction and/or entitlement to 
special monthly compensation on the basis of loss of use of a 
creative organ.  The veteran also stated that his service-
connected prostatitis interfered with his employment.  It 
appears that the veteran is raising the issue of entitlement 
to an extraschedular evaluation for the service-connected 
prostatitis.   

The VA is obligated to consider all issues reasonably 
inferred from the evidence of record.  Douglas v. Derwinski, 
2 Vet. App. 103, 109 (1992).  The Board cannot address these 
issues in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) which found that when an extraschedular 
grant may be in order, that issue must be referred to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance," pursuant to 38 C.F.R. § 
3.321.  See also VAOPGCPREC 6-96 (August 16, 1996).  These 
matters are accordingly referred to the RO for appropriate 
action.  
 

FINDING OF FACT

The service-connected prostatitis is principally manifested 
by urinary frequency and causes the veteran to awaken to void 
five or more times a night.   


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
prostatitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In an August 2001 statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in July 
2000 in order to determine the current severity of his 
disorder.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Pertinent Criteria

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time. 

Diseases of the genitourinary system

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(2001).  Voiding dysfunctions are rated as urine leakage, 
frequency, or obstructed voiding.  Id.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: a 20 percent rating is warranted when the wearing of 
absorbent materials which must be changed less than two times 
per day is required, a 40 percent rating is warranted when 
the wearing of absorbent materials which must be changed two 
to four times per day is required, and a 60 percent rating is 
warranted when the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day is required.  38 C.F.R. § 4.115a (2001).

Urinary frequency is rated as follows: a 40 percent 
evaluation is assigned for daytime voiding interval less than 
one hour, or; awakening to void five or more times per night; 
a 20 percent evaluation is warranted for daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night; and a 10 percent evaluation is 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  38 C.F.R. 
§ 4.115a.  

Obstructed voiding is rated as follows: a 30 percent 
evaluation is assigned for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is assigned for marked obstructive symptomatology 
(hesitancy, slow or weakstream, decreased force of stream 
with any one or combination of the following:  (1). Post void 
residuals greater than 150 cc.; (2). Uroflowmetry; markedly 
diminished peak flow rate (less  than 10 cc/sec); (3). 
Recurrent urinary tract infections secondary to obstruction; 
or (4). Stricture disease requiring periodic dilatation every 
2 to 3 months.  A zero percent evaluation is assigned for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a. 

Urinary tract infections are rated as follows: A 30 percent 
rating is warranted for urinary tract infection with 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management.  A 10 
percent rating is assigned for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a (2001).  Poor renal 
function is rated as renal dysfunction.  Id. 

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
evaluated as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2001).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A July 2000 VA genitourinary examination report indicates 
that the veteran reported having chronic prostatitis since 
January 1999.  He was not incontinent or impotent.  He had 
nocturia times five.  He had dysuria, residual suprapubic 
discomfort, and sharp pain all of the time.  The veteran 
indicated that over a two week cycle, the symptoms gradually 
increased and then decreased either spontaneously or 
associated with antibiotics.  It was noted that the veteran 
recently had taken Augmentin and prior to that, he was on 
Cipro from November to December 1999 and February to March 
2000.  It was further noted that the veteran had not 
undergone any surgery on any part of the urinary tract.  The 
veteran has not had recurrent urinary tract infections, 
bladder stones, or renal colic.  The veteran had no known 
acute nephritis.  The veteran did not have any malignancy 
associated with the disorder.  He did not require 
catheterization, dilations, or drainage procedures.  The 
veteran reported that he was a cook and the constant 
suprapubic discomfort and pain made him feel bad when 
working; he continued working even when his symptoms were at 
the maximum.  The veteran stated that at the time of 
ejaculation, he did not have pain but the pain returned after 
about an hour or so.  

Physical examination revealed that the veteran did not have 
edema.  He was not on dialysis.  The external genitalia were 
within normal limits.  There was no evidence of testicular or 
penile pathology.  There was no evidence of herniation.  
Digital rectal examination was limited by patient discomfort 
but the prostate was quite tender.  The veteran had no 
fistulas.  There was no testicular atrophy.  The impression 
was chronic prostatitis by history.  

A July 2000 VA general medical examination report indicates 
that the veteran had complaints of frequency and dysuria.  
The impression was chronic prostatitis.  

In a July 2000 statement, Dr. J.L. indicated that the veteran 
was seen one week following an emergency room visit for lower 
abdominal discomfort and some pain in the external genitalia.  
It was noted that his work-up at that time demonstrated no 
abnormalities.  The veteran complained of some occasional 
lower abdominal pain following intercourse; otherwise, he was 
doing well.  Physical examination was normal.  There was no 
evidence of infection.  

A January 2001 operative report indicates that the veteran 
underwent a cystoscopy.  The pre-operative diagnosed was 
prostatitis, rule out ureteral strictures.  The postoperative 
diagnosis was urethritis and prostatitis.  Examination 
revealed that the prostate had a mild amount of reddening; 
there was no distinct edema.  The prostate was obstructed by 
bilateral lobar enlargement, but this was not a tight 
obstruction.  Rectal examination revealed a mildly enlarged 
prostate.  

In a January 2001 statement, Dr. J.G., an urologist, stated 
that the veteran appeared to have very mild urethritis and 
prostatitis without underlying pathology.  Dr. J.G. indicated 
that the veteran's symptoms have been ongoing for a year and 
a half.  

In a July 2001 statement, the veteran stated that he will 
have to deal with the pain caused by the prostatitis for the 
rest of his life.  He indicated that the pain interfered with 
his sex life and his ability to work.   

In an August 2001 statement, the veteran indicated that he 
was constantly urinating, about 20 times a day.  He stated 
that he urinated about 10 times during the night.  He stated 
that this makes him very tired at work because he constantly 
has to get up at night.  The veteran also stated that the 
service-connected prostatitis caused embarrassment because he 
sometimes urinated when he slept.  The veteran indicated that 
the prostatitis caused a great deal of pain.    


Analysis

As noted above, under Diagnostic Code 7527, prostate gland 
disorders are rated as voiding dysfunction or urinary tract 
infection, which ever is predominant.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527.    

The Board finds that the service-connected prostatitis should 
be rated as a voiding dysfunction, specifically urinary 
frequency.  The medical evidence of record shows that the 
symptoms due to the veteran's service-connected prostatitis 
consist predominantly of urinary frequency.   

The Board finds that the service-connected prostatitis should 
not be rated as urine leakage or obstructed voiding because 
the veteran either does not have these symptoms or such 
symptoms are not predominant.  The medical evidence indicates 
that the veteran does not have urine leakage.  The July 2000 
VA examination report reveals that the veteran was not 
incontinent.  There is no evidence that the veteran has to 
wear absorbent materials.  In an August 2001 statement, the 
veteran indicated that sometimes, he urinated when he slept.  
However, there is no evidence that absorbent materials were 
required.  The medical evidence indicates that the veteran 
did not have obstructed voiding.  The July 2000 VA 
examination report reveals that the veteran did not require 
catheterization, dilations, or drainage procedures.  The 
January 2001 cystoscopy ruled out ureteral strictures.  The 
January 2001 cystoscopy report indicates that the prostate 
was obstructed by bilateral lobar enlargement but it was not 
a tight obstruction.  The medical evidence shows that the 
veteran did not have obstructive symptomatology.  Thus, the 
service-connected prostatitis should not be rated as 
obstructed voiding.  

The record shows that the veteran had some symptoms which are 
analogous to urinary tract infection symptomatology.  For 
instance, the record shows that, at times, the veteran has 
infection due to the prostatitis and antibiotic treatment is 
required.  The July 2000 VA examination report indicates that 
the veteran was on antibiotic therapy three times from 
November 1999 to July 2000.  However, the Board finds that 
this symptom is not predominant since it is intermittent.  
The symptoms of urinary frequency are constant.  Thus, the 
Board finds that the urinary frequency symptoms are 
predominant and the service-connected prostatitis should be 
rated as urinary frequency under Diagnostic Code 7527 and 
38 C.F.R. § 4.115a.  

In applying the law to the existing facts, the record 
demonstrates the requisite criteria for a 40 percent 
disability evaluation for the service-connected prostatitis 
under the provisions of Diagnostic Code 7527, when rated as a 
urinary tract infection.   

The medical evidence of record shows that the veteran's 
prostatitis was characterized as chronic.  The July 2000 VA 
examination report indicates that the prostatitis was 
chronic.  In the January 2001 statement, Dr. J.G. indicated 
that the veteran's symptoms had been on-going for one and a 
half years.  The evidence of record shows that the veteran 
had symptoms of urinary frequency and nocturia.  The July 
2000 VA genitourinary examination report indicates that the 
veteran had nocturia times five.  The July 2000 VA general 
medical examination report indicates that the veteran had 
complaints of frequency.  In an August 2001 statement, the 
veteran stated that he urinated twenty times a day; he 
urinated about ten times at night.  He stated that he 
sometimes urinated when he slept.  The Board notes that the 
veteran is competent to testify as to his symptoms.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, the Board finds that the criteria for a 40 percent 
rating evaluation under Diagnostic Code 7527 and 38 C.F.R. 
§ 4.115a, for the service-connected prostatitis has been met 
when rated as urinary frequency, since the veteran has 
awakening to void 5 or more time a night.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527.    

The Board finds that a disability evaluation in excess of 40 
percent is not warranted under Diagnostic Code 7527 and 
38 C.F.R. § 4.115a.  Under the rating criteria for urinary 
frequency, the 40 percent rating is the highest scheduler 
rating possible.  See 38 C.F.R. § 4.115a.  

A disability evaluation in excess of 40 percent is possible 
under the rating criteria for urinary leakage and 
incontinence.  See 38 C.F.R. § 4.115a.  However, as noted 
above, the medical evidence shows that the service-connected 
prostatitis does not cause urinary leakage requiring 
absorbent materials or incontinence.  The July 2000 VA 
examination report indicates that the veteran stated he had 
no incontinence.  The Board notes that in an August 2001 
statement, the veteran stated that he sometimes urinated when 
he slept.  However, there is no evidence of record that the 
veteran had to use an appliance or absorbent materials which 
must be changed more than four times a day.  Thus, a 
disability evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 7527 and 38 C.F.R. § 4.115a.  

A disability evaluation in excess of 40 percent is possible 
under the rating criteria for renal dysfunction.  See 
38 C.F.R. § 4.115a.  However, the medical evidence of record 
shows that the veteran does not have renal dysfunction due to 
the service-connected prostatitis.  The July 2000 VA 
examination report indicates that the veteran was not on 
dialysis and he did not have acute nephritis, bladder stones, 
or renal colic.  Physical examination revealed no edema.  
There are no medical findings of renal dysfunction.  Thus, 
the Board finds that a higher disability evaluation is not 
warranted under the criteria for renal dysfunction under 
38 C.F.R. § 4.115a.        

As noted above, with regard to initial rating cases, separate 
ratings can be assigned to separate periods of time, based 
upon the facts found - a practice known as "staged ratings."  
See Fenderson, supra.  As to this issue, the Board finds that 
staged ratings are not warranted in this case, since the 
medical evidence shows that there has not been a significant 
change in the severity of the prostatitis since February 6, 
2000.  

In summary, for the reasons and bases expressed above the 
Board finds that a 40 percent disability evaluation is 
warranted for the prostatitis under Diagnostic Code 7527.  
The evidence of record supports the claim and the claim is 
granted to that extent.      


ORDER

Entitlement to a 40 percent disability evaluation for 
prostatitis is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  


		
	J. E. Day
	Member, Board of Veterans' Appeals


 

